Citation Nr: 0825921	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-03 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran had active service from March 1994 to September 
2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for a low back disability characterized as mechanical low 
back pain.  The RO also denied service connection for an 
acquired psychiatric disorder (claimed as bipolar disorder).  
The veteran filed a notice of disagreement (NOD) in August 
2002, and the RO issued a statement of the case (SOC) in 
January 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.

As the claim related to the low back involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

In September 2006, the Board remanded each claim to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After accomplishing further 
action, the AMC continued the denials of each claim (as 
reflected in a December 2007 supplemental SOC (SSOC)).

The Board's decision on the claim for service connection for 
an acquired psychiatric disorder (claimed as bipolar 
disorder) is set forth below.  The claim for an initial 
rating in excess of 10 percent for low back disability is 
addressed in the remand following the order; this matter is 
being remanded to RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Clear and unmistakable evidence establishes that the 
veteran's bipolar disorder preexisted service and was not 
aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability (claimed as bipolar disorder) are not 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating April 2004 and September 2006 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  Each letter also included a 
specific request that the veteran furnish pertinent evidence 
in his possession (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  The September 2006 
letter also informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts these determinations.  

After issuance of each above-described notice, and 
opportunity for the veteran to respond, the December 2007 
SSOC reflects readjudication of the claim.  Hence, although 
the VCAA-compliant notice was issued after the rating 
decision on appeal, the veteran is not shown to be prejudiced 
by the timing of such notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002 & 
Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Prncipi, 370 
F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.

In the present case, the January 1994 enlistment examination 
report reflects that psychiatric examination was normal.  
Thus, as no defects, infirmities, or disorders were noted at 
the time of the veteran's examination, acceptance and 
enrollment in service, the Board finds that the presumption 
of soundness is for application.  See 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2007).  See also Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  However, there is clear and 
unmistakable evidence that bipolar disorder preexisted 
service and was not aggravated by service.

There are notations of bipolar disorder in the service 
medical records, and the medical evaluation board (MEB) 
concluded, based on a psychiatric examination, that this 
disability existed prior to service.  Also, during a November 
2001 post-service VA examination, the veteran indicated that 
he had difficulty concentrating and was hyperactive prior to 
service, although he received no psychiatric treatment or 
medication prior to service.  The veteran further stated that 
he was treated for bipolar disorder shortly after he entered 
service, and the service medical records are consistent with 
this statement.  Moreover, during a November 2007 VA 
examination, the veteran indicated that he had extensive 
psychiatric problems prior to service, to include the 
"suicidal gesture" of cutting his wrists which resulted in 
a four week hospitalization.  Based on the veteran's 
psychiatric history and the examination, the November 2007 VA 
examiner concluded that the veteran's bipolar disorder 
existed prior to service.  

The Board finds that the aforementioned evidence-to 
particularly include the MEB finding and the conclusion of 
the November 2007 VA examiner, which are consistent with the 
veteran's own statements made in connection with seeking 
medical treatment-constitute  clear and unmistakable 
evidence that the veteran's bipolar disorder preexisted 
service.  

The question remains, however, as to whether the veteran's 
current bipolar disorder is medically related to service.  As 
noted above, rebuttal of the presumption of soundness also 
requires that VA establish, by clear and unmistakable 
evidence, that veteran's disability was not aggravated in 
service.  

After further reviewing the record in this case, the Board 
finds that the presumption of soundness is rebutted, and the 
claim must be denied, in light of the fact that the only 
competent and probative  medical opinion to address the 
aggravation question establishes that there is no 
relationship between the veteran's current bipolar disorder 
and service.  

Specifically, the November 2007 VA examiner concluded that 
the evidence indicated that the veteran's preexisting bipolar 
disorder was not aggravated by service, because the veteran's 
psychiatric symptoms, to include suicidal gestures, were more 
severe prior to service.  In reaching this conclusion, the 
examiner considered a  June 2001 examination report, prepared 
in connection with the veteran's MEB, indicating that 
psychiatric examination was norma1, and the addendum prepared 
by that examiner reflecting a diagnosis of bipolar disorder 
in remission; , and found that the veteran's past psychiatric 
symptoms were controlled with medication.  The Board also 
notes that physical evaluation board (PEB) proceedings 
following the MEB found that the veteran should be separated 
by service only on the basis of his low back disability, and 
did not mention his bipolar disorder.  Therefore, the 
evidence reflects, as indicated by the November 2007 VA 
examiner, that veteran 's preexisting bipolar disorder did 
not worsen during service. 

Clearly, the November 2007 opinion was based on both 
examination of the veteran and consideration of the veteran's 
documented medical history and assertions, and is consistent 
with evidence of record, the Board finds that the opinion 
constitutes probative evidence on the aggravation question.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).   Significantly, neither 
the veteran nor his representative has presented or 
identified any contrary medical opinion, i.e., one that, in 
fact, supports the claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered assertions advanced by the 
veteran, and those advanced by his representative, on his 
behalf; however, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, the claim on 
appeal turns on the medical matters of pre-existing 
disability and in-service aggravation-matters within the 
province of trained medical professionals.  See  Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As laypersons not 
shown to possess appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the lay assertions in this regard 
have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for an acquired psychiatric disability 
(claimed as bipolar disorder) must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability 
(claimed as bipolar disorder) is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for low back 
disability is warranted.

In the September 2006 remand, the Board  noted that the 
criteria for rating disabilities of the spine had been 
amended, and instructed that the veteran be informed of such 
criteria and, to assess the severity of the disability, that 
the veteran  be afforded a VA examination to obtain findings 
responsive to the revised criteria.   A VA examination as to 
the veteran's low back disability was conducted in June 2007, 
and the AMC subsequently issued a December 2007 SSOC which 
included the amended criteria for rating disabilities of the 
spine.

However, there is an inconsistency between the decision 
indicated in the December 2007 SSOC and the reasons and bases 
section of the SSOC explaining this decision.  In the 
decision, the AMC indicated that the claim for an initial 
rating in excess of 10 percent for low back disability was 
denied.  However, in the reasons and bases section of the 
SSOC, the AMC indicated that an increased rating was 
warranted based a June 2007 VA examination finding of flexion 
to 40 degrees (see 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007)).  The AMC also 
did not clearly indicate what higher rating was being 
assigned.  Initially, in the narrative of the SSOC, the AMC 
indicated that a rating of 20 percent was being assigned 
because flexion was less than 61 degrees, and that a higher 
rating of 30 percent was not warranted.  However, later in 
the narrative, the AMC indicated that a 40 percent rating was 
being assigned based on forward flexion less than 31 degrees 
and the lack of ankylosis, indicating that a higher, 50 
percent rating was not warranted.  The Board notes that, in 
the February 2008 precertification review and July 2008 post-
remand brief, the veteran's representative characterized the 
issue as whether the veteran is entitled to an initial rating 
in excess of 10 percent for low back disability, and the 
argument in the brief was based on the premise that an 
initial rating in excess of 10 percent had been denied.

Because the Board cannot determine from the December 2007 
SSOC whether, and to what extent, the AMC granted a higher 
initial rating for the veteran's low back disability, and 
because the veteran's representative premised its argument on 
what may have been the erroneous assumption that the claim 
for a higher initial rating had been denied, a remand is 
warranted for readjudication of the claim and issuance of an 
SSOC that clearly reflects the disposition of the claim for a 
higher initial rating.  If a higher initial rating is in fact 
granted, the RO should issue a contemporaneous rating 
decision indicating what rating is being assigned.  The RO's 
adjudication of the claim should include continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson (cited to above) is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should readjudicate the claim 
for an initial rating in excess of 10 
percent for low back disability, and 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, consistent with the 
decision rendered.  Should the RO find 
that a higher initial rating is 
warranted, it should issue a 
contemporaneous rating decision 
indicating what rating is being assigned.  

The RO's adjudication of the claim should 
include continued consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), pursuant 
to Fenderson (cited to above) is 
warranted.

2.  Following issuance of the SSOC (and 
rating decision, if appropriate), the RO 
should afford the veteran and his 
representative the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


